RULEY, JUDGE:
This claim was filed by Commonwealth Castings Company to recover the cost of producing a long-reach, cast-iron desk seal which had been ordered by the respondent, the Board of Occupational Therapy.
Linda C. Johnston, Chairman of the Board of Occupational Therapy, telephoned Mr. Harry S. Spectre in Falmouth, Massachusetts, in February, 1980, to place an order for the production of a seal. The seal was to be used on certificates to license occupational therapists in West Virginia. Ms. Johnston either failed to understand the cost of the seal ordered, or did not make inquiry as to the cost of the seal.
The seal was produced by Commonwealth Castings Company and then shipped to the respondent on April 22, 1980. *375Subsequently, an invoice in the amount of $997.50 was mailed to the respondent for the cost of the seal.
The respondent did not have sufficient funds with which to honor the invoice, and, as a result, the claimant was not paid for the seal.
It appears to the Court that the claimant undertook, in good faith, the task of producing this seal, which was accepted and used by the respondent. The price of the seal was reasonable and reflects the fair market value of the materials and workmanship.
Although the Court feels that this is a claim which in equity and good conscience should be paid, we are compelled by our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct. Cl. 180 (1971), to disallow the claim.
Claim disallowed.